WALKER, J.
I respectfully dissent from the decision of the majority of the court, on the main question of set-off in this case. I think the set-off against Malone, who acquired the legal title to the note mentioned in the pleadings by endorsement, and without notice of Carrol’s equity, which grows out of an independent transaction, ought not to be allowed. In my opinion, all the elementary books, all the English decisions, and the principle laid down in all of our own decisions on the subject, except that of Wray v. Furniss, 27 Ala. 471, and many (if not most) of the American authorities, which pertain to the question, as well as the policy of the law as to the transfer of notes, are opposed to the conclusions attained by my brothers. I do not regard the decision in Wray v. Furniss, supra, as an authority in favor of the position of the majority of the court. In my judgment,, this court ought not to depart from the principle laid down in the case of the T. C. & D. R. R. Co. v.Rhodes, 8 Ala. 206. I express ' an opinion in this case, differing from that of my brethren, with reluctance, and only in obedience to my sense of duty.